DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.  Applicant’s submission filed on 09 April 2021 has been entered.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, which amends claims 1, 4, 8 and 13.  Claims 1, 2, 4-9, 11-14, 16 and 17 remain pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 12 May 2021, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(2) rejection of the claims, as being anticipated by Allen et al. (U.S. Patent Application Publication No. 2019/0209806), Examiner notes the following:
As per independent claims 1, 8 and 13, Applicant argues that “Allen does not disclose, teach, or suggest that the habitable environment 100 is a mobile body or a room included in the mobile body” (page 9 of the response received 09 April 2021, emphasis added by Applicant).  This argument is not persuasive, since Allen specifically provides for the habitable environments as being “mobile bodies” (i.e.; vehicles) in the form of cruise boat cabins (abstract), ships, boats, airplanes, automobiles, trains, busses, and mobile homes (para[0006]), and further specifically provides for rooms/spaces/sub-spaces within such habitable environments/mobile bodies/vehicles (para[0006, 0051]), as noted in the previous Office action.
As per independent claims 1, 8 and 13, Applicant argues that Allen et al. does not teach the instantly introduced claim language wherein the adjustment information includes information that designates whether an active suspension for the room in association with movement of the mobile body is enabled or disabled, the environment adjusting device includes equipment which controls execution of the active suspension, and controls the equipment according to the adjustment information, and the processor is configured to correct the adjustment information that designates whether the active suspension is enabled or disabled on a basis of the acquired physical condition information (spanning pages 9-10 of the response received 09 April 2021).  This argument is persuasive.  However, Prakah-Asante et al. (U.S. Patent Application Publication No. 2017/0341654; previously cited) teaches that it was known in the art to provide for automatic adjustment of operational modes of vehicle controllers, known as adaptive drive control (ADC) systems (para[0002, 0013]), and specifically to provide for automatically adjusting a vehicle suspension system based upon user input (Fig. 3; para[0002, 0013, 0061]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include the habitable environment’s (i.e.; mobile body’s/vehicle’s) suspension as a controllable aspect in the system of Allen et al., since Prakah-Asante et al. teaches that automatic suspension control was known to be adjustable to vehicle driver preferences (para[0002]), and since suspension control is known to improve the comfort of vehicle passengers/occupants.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Hence, claims 1, 2, 4-9, 11-14, 16 and 17 now stand rejected under 35 U.S.C. §103, as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 2019/0209806) in view of Prakah-Asante et al. (U.S. Patent Application Publication No. 2017/0341654).
As per claim 1, Allen et al. teaches the instantly claimed transport system (abstract - cruise boat cabins; para[0006] - ship, airplane, automobile, mobile home, etc.) comprising: a mobile body including a room (para[0006, 0051] - spaces, sub-spaces, habitable environments) and an environment adjusting device that adjusts an environment of the room (Fig. 2 - illumination/water/air/sound subsystems; para[0056]); and an information processing apparatus including a processor (Fig. 2 - control subsystem, with microprocessor 220) configured to acquire, on a basis of identification information for identifying a user who uses the room (para[0053]), adjustment information for adjusting the environment of the room for each user to the mobile body (Fig. 3, steps 310-316 and 322; para[0021, 0087-0088, 0172]), acquire physical condition information indicating a physical condition of the user when the user reserves usage of the mobile body (para[0197] - identification of the occupant and/or selection of the program may be done as part of booking or reserving the habitable environment); correct the adjustment information on a basis of the acquired physical condition information; and provide the corrected adjustment information to the mobile body … (para[0169-0171, 0200, 0263-0266]).
However, Allen et al. does not teach that the instantly claimed adjustment information includes information that designates whether an active suspension for the room in association with movement of the mobile body is enabled or disabled, the environment adjusting device includes equipment which controls execution of the active suspension, and controls the equipment according to the adjustment information, and the processor is configured to correct the adjustment information that designates whether the active suspension is enabled or disabled on a basis of the acquired physical condition information.  In this regard, Prakah-Asante et al. teaches that it was known in the art to provide for automatic adjustment of operational modes of vehicle controllers, known as adaptive drive control (ADC) systems (para[0002, 0013]), and specifically to provide for automatically adjusting a vehicle suspension system based upon user input (Fig. 3; para[0002, 0013, 0061]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include the habitable environment’s (i.e.; mobile body’s/vehicle’s) suspension as a controllable aspect in the system of Allen et al., since Prakah-Asante et al. teaches that automatic suspension control was known to be adjustable to vehicle driver preferences (para[0002]), and since suspension control is known to improve the comfort of vehicle passengers/occupants.  Similarly applies to claims 8 and 13.
As per claim 2, Allen et al. teaches that the instantly claimed information processing apparatus further comprises a storage (Fig. 2 - memories 222a-b, 238 and 240; para[0094]) configured to store the adjustment information set for each user in association with the identification information of the user (para[0053, 0175, 0177, 0193-0195, 0203, 0263-0264]).  Similarly applies to claims 9 and 14.
As per claim 4, Allen et al. teaches that the instantly claimed environment adjusting device includes one or more types of equipment which controls one of lighting of the room, daylighting from outside the room, view of outside from the room, a volume of acoustic equipment, air conditioning, a height of a chair to be used by the user, tilt of a back of the chair, a height of a desk to be used by the user, and display content of a display (Figs. 2, 5-7 and 10; para[0013, 0056-0060, 0090, 0167, 0199, 0260]).
As per claim 5, Allen et al. teaches that the instantly claimed physical condition information includes at least one of a heart rate, a blood pressure, a blood flow rate, an electrical signal obtained from a body, a body temperature, and judgment information based on image recognition (para[0200, 0263-0266]).
As per claim 6, Allen et al. teaches that the instantly claimed processor is configured to: acquire the physical condition information of the user through measurement equipment provided within the room at a predetermined timing; and correct the adjustment information on the basis of the physical condition information acquired at the predetermined timing (para[0011, 0021-0022, 0169-0171, 0200, 0263-0266]).  Similarly applies to claims 11 and 16.
As per claim 7, Allen et al. teaches that the instantly claimed processor is configured to: acquire action schedule of the user within the room; and correct the adjustment information in accordance with the acquired action schedule (para[0014, 0021-0022, 0087, 0111-0113] - circadian/therapy rhythms/patterns, user’s sleep/wake activity/inputs for choosing scenes)
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/9/21